B.REAUN, J.
The defendant, David Mitchell, was found guilty, as charged, of burglary and larceny, and was sentenced to two years and six months for burglary, and six months for larceny.
tie, through counsel, filed a motion to quash the indictment. This motion appears to have been taken up, tried, and overruled. To the action of the court no bill of exception was taken in the form required, and the evidence upon which it is averred the motion was based is not before us.
Errors can be made available only by exceptions duly taken on the trial. The Supreme Court will not notice objections which are not explicitly incorporated in a bill of exceptions. Not only the bill must be taken, but the testimony relied upon must be made part of the bill.
Eor reasons assigned, the appeal is dismissed.